DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-192471 filed 10/23/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/16/2020, 11/20/2020, 10/08/2021, and 08/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao et al. (USPGPub 2021/0086623) in view of Higuchi et al. (JP2014-073709A).	As per claim 1, Yao discloses a braking control device of a vehicle in which a braking force generator that generates a braking force that acts in a direction to reduce a rotation of a plurality of wheels is connected to a differential mechanism to which the plurality of wheels is connected (see at least paragraph 0041; wherein the configuration may include a single electric machine (e.g., M/G 18) that is connected to an open differential (e.g., differential 40) through an input shaft to the differential (i.e., shaft 36) and may include first and second wheels (i.e., wheels 42) that are each secured to one of the two output shafts of the open differential (i.e., half shafts 44). In this example, the open (or unlocked) differential is configured to provide the same torque (rotational force) to each of the half shafts and their respective wheels), and a friction brake that generates a braking force that acts in a direction to stop the rotation of the wheels through friction is provided for each of the wheels (see at least paragraph 0004; wherein the first friction brake is configured to apply torque to the first wheel to slow the vehicle. The second friction brake is configured to apply torque to the second wheel to slow the vehicle), the braking control device comprising 	a controller configured to control the braking force that is generated by the braking force generator and the braking force that is generated by the friction brake (see at least paragraph 0035; wherein depressing and releasing the brake pedal 58 generates a brake pedal position signal that may be interpreted by the controller 50 as a demand to decrease the vehicle speed. Based upon inputs from the accelerator pedal 52 and brake pedal 58, the controller 50 commands the torque to the engine 14, M/G 18, and friction brakes 60, which may be disposed about each wheel 42). Yao does not explicitly mention wherein the controller is configured to: detect the wheel having a tendency of locking in which a slip ratio is larger than a predetermined determination value in a state where the braking force is transmitted to each of the wheels from the braking force generator via the differential mechanism; and reduce the tendency of locking by changing the braking force of the friction brake that is provided for the other wheel connected to the differential mechanism to which the wheel having the tendency of locking is connected.	However Higuchi does disclose:	wherein the controller is configured to: detect the wheel having a tendency of locking in which a slip ratio is larger than a predetermined determination value in a state where the braking force is transmitted to each of the wheels from the braking force generator via the differential mechanism (see at least paragraph 0060; wherein the drive wheels (left and right front wheels FLW, FRW) If the setting value for the slip which exceeds (threshold alpha) is generated, the brake controller 101, the frictional braking torque compensation control for increasing the frictional braking torque by the hydraulic brake device 1 Execute); and 	reduce the tendency of locking by changing the braking force of the friction brake that is provided for the other wheel connected to the differential mechanism to which the wheel having the tendency of locking is connected (see at least paragraph 0060; wherein the drive wheels (left and right front wheels FLW, FRW) If the setting value for the slip which exceeds (threshold alpha) is generated, the brake controller 101, the frictional braking torque compensation control for increasing the frictional braking torque by the hydraulic brake device 1 Execute. Therefore, to ensure the total braking torque in the vehicle, it is possible to suppress the lack of braking torque. Then, the friction braking torque that the being compensated, the respective wheels FLW, FRW, RLW, acts on RRW, the drive wheels FLW, mitigate bias of the braking torque to the FRW, while ensuring the braking torque of the whole vehicle, the driving it is possible to suppress the occurrence of wheel FLW, FRW of slip).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Higuchi with the teachings as in Yao and Higuchi. The motivation for doing so would have been to provide suppression of shortage of total braking torque when a slip occurs, see Higuchi paragraph 0006.	As per claim 2, Higuchi discloses wherein the controller is configured to: obtain a target wheel rotational speed of the other wheel (see at least paragraph 0045; wherein the drive wheels (left and right front wheels) FLW, wheel speed sensor value of FRW and driven wheels (left and right rear wheels) RLW, calculates a slip ratio from the difference between the wheel speed sensor value of RRW); and control the braking force applied to the other wheel by the friction brake that is provided for the other wheel such that a rotational speed of the other wheel matches the target wheel rotational speed (see at least paragraph 0060; wherein the drive wheels (left and right front wheels FLW, FRW) If the setting value for the slip which exceeds (threshold alpha) is generated, the brake controller 101, the frictional braking torque compensation control for increasing the frictional braking torque by the hydraulic brake device 1 Execute. Therefore, to ensure the total braking torque in the vehicle, it is possible to suppress the lack of braking torque. Then, the friction braking torque that the being compensated, the respective wheels FLW, FRW, RLW, acts on RRW, the drive wheels FLW, mitigate bias of the braking torque to the FRW, while ensuring the braking torque of the whole vehicle, the driving it is possible to suppress the occurrence of wheel FLW, FRW of slip).
	As per claim 4, Higuchi discloses wherein the target wheel rotational speed of the other wheel is a rotational speed at which the slip ratio of the other wheel takes a value within a predetermined range (see at least paragraph 0045; wherein the drive wheels (left and right front wheels) FLW, wheel speed sensor value of FRW and driven wheels (left and right rear wheels) RLW, calculates a slip ratio from the difference between the wheel speed sensor value of RRW).
Claims 3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao et al. (USPGPub 2021/0086623), in view of Higuchi et al. (JP2014-073709A), and further in view of Sasaki (US 5,471,390).	As per claim 3, Yao and Higuchi do not explicitly mention wherein when the vehicle is making a turn, the target wheel rotational speed is a rotational speed including a value that is a half of a right and left wheel speed difference obtained based on a steering angle and a vehicle speed of the vehicle.	However does disclose:	wherein when the vehicle is making a turn, the target wheel rotational speed is a rotational speed including a value that is a half of a right and left wheel speed difference obtained based on a steering angle and a vehicle speed of the vehicle (see at least column 8 lines 23-39; wherein depression of the brake pedal, since the ABS coordinated target torque TABS is designed to be proportional to the drive-wheel speed difference .DELTA.VR as seen in FIG. 7. Thus, the wheel speed difference .DELTA.VR is, in general, small at the beginning of the vehicle turning operation. Accordingly, the differential limiting torque is also adjusted at a small level and as a result understeer tendencies are prevented at the beginning of the vehicle turning operation. The braking performance and the braking stability are also enhanced during driving on split-.mu. roads owing to the ABS coordinated target torque TABS proportional to the drive-wheel speed difference .DELTA.VR, since the differential limiting torque control based on the ABS coordinated target torque TABS operates to properly reduce the wheel speed difference .DELTA.VR).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sasaki with the teachings as in Yao and Higuchi. The motivation for doing so would have been to provide that the steering effort required is successfully reduced and the handling performance is improved, see Sasaki column 8 lines 23-39. 	As per claim 6, Yao and Higuchi do not explicitly mention wherein the controller is configured to: obtain, when a deceleration request is made, a base friction braking force that is required to be generated by the friction brake by subtracting a predetermined base braking force to be generated by the braking force generator from a required deceleration of the deceleration request; obtain a target rotational speed of the braking force generator that corresponds to a target wheel speed during braking based on the deceleration request; and correct the base braking force such that a rotational speed of the braking force generator matches the target rotational speed.	However Sasaki does disclose:	wherein the controller is configured to: obtain, when a deceleration request is made, a base friction braking force that is required to be generated by the friction brake by subtracting a predetermined base braking force to be generated by the braking force generator from a required deceleration of the deceleration request; obtain a target rotational speed of the braking force generator that corresponds to a target wheel speed during braking based on the deceleration request; and correct the base braking force such that a rotational speed of the braking force generator matches the target rotational speed (see at least column 4 lines 4 to column 5 lines 13; wherein the active LSD controller 13 includes a select-LOW comparator which performs a selection procedure between front-left and front-right wheel speeds in step 31 and a select-HIGH comparator which performs a decision procedure in step 39 of the flow diagram shown in FIG. 2, as hereinbelow described in detail. In the embodiment, a multi-channel type ABS controller which executes an anti-skid brake control independently to each of road wheel areas relating to the channel number is used as the ABS controller 22 which can prevent wheel-lock by controlling a brake-fluid pressure. For instance, in a two-channel type ABS controller, two brake-fluid pressures respectively applied to the front-wheel side and to the rear-wheel side are adjusted independently of each other. In a three-channel type ABS controller, three brake-fluid pressures respectively applied to the front-left wheel side, to the front-right wheel side, and to the rear-wheel side are adjusted independently of each other. In a four-channel type ABS controller, four brake-fluid pressure respectively applied to the front-left wheel side, to the front-right wheel side, to the rear-left wheel side and to the rear-right wheel side are adjusted independently of each other. The operation of the active LSD controller 13 is explained in accordance with the control flow illustrated in FIG. 2).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Sasaki with the teachings as in Yao and Higuchi. The motivation for doing so would have been to provide that the steering effort required is successfully reduced and the handling performance is improved, see Sasaki column 8 lines 23-39.	As per claim 7, Sasaki discloses wherein the controller is configured to control, when a wheel speed of one of the wheels connected to the differential mechanism increases in excess by a predetermined value or more from a wheel speed that corresponds to a target wheel rotational speed in accordance with the correction of the base braking force, the braking force of the friction brake that is provided for the one of the wheels such that the wheel speed of the one of the wheels matches a wheel speed that corresponds to the target wheel rotational speed (see at least abstract ; wherein A differential limiting torque control system for an automotive vehicle with an anti-skid brake control system (ABS) and a limited slip differential (LSD), comprises sensors for detecting a deceleration, a lateral acceleration, and a drive-wheel speed difference between the right and left drive wheels, and an active LSD controller responsive to both the detected deceleration and the detected lateral-acceleration for deriving a first target torque and responsive to the detected drive-wheel speed difference for deriving a second target torque. The controller adjusts a differential limiting torque applied to the LSD to a higher one of the first and second target torques, only during operation of the ABS).




Allowable Subject Matter
Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the braking force generator is an energy regenerator that generates negative torque by regenerating an energy as the braking force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662